Exhibit 10.8

 

Execution version

 

OPTIONAL SHARE PURCHASE AGREEMENT

 

This Optional Share Purchase Agreement (this “Agreement”) is entered into as of
September 9, 2020, among Starboard Value Acquisition Corp. a Delaware
corporation (the “Company”), and each of the purchasers listed on the signature
pages hereto (each a “Purchaser”, and collectively, the “Purchasers”).

 

Recitals

 

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) registration statements on Form S-1 (File Nos. 333- 248094 and
333-248699) (collectively, the “Registration Statement”) for its initial public
offering (“IPO”) of 36,000,000 units (or 41,400,000 units if the IPO
over-allotment option (the “IPO Option”) is exercised in full) (the “Public
Units”), at a price of $10.00 per Public Unit, each Public Unit comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Class A Shares,” and the Class A Shares included in the Public Units, the
“Public Shares”), one-sixth of one redeemable warrant, and the contingent right
to receive at least one-sixth of one redeemable warrant (as further described in
the Registration Statement);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, in connection with the IPO, SVAC Sponsor LLC will purchase an aggregate
of 6,133,333 warrants (or 6,853,333 warrants if the IPO Option is exercised in
full) at a price of $1.50 per warrant, in a private placement that will close
simultaneously with the IPO Closing (the “Private Placement Warrants”);

 

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement;

 

WHEREAS, the holders of Public Shares have the right to redeem all or a portion
of their Public Shares upon the completion of the Business Combination equal to
the amount then in the Trust Account, and the Company has a payment obligation
in satisfaction of any such exercised redemption rights (the “Redemption
Obligation”), all as further described in the Registration Statement; and

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which the
Purchasers shall have the option to purchase common equity of the surviving
entity in the Business Combination (the “Surviving Entity”) on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 





 

 

Agreement

 

1.             Purchase Option.

 

(a)           Optional Shares.

 

(i)                 The Purchasers shall have the option, at any time or from
time to time during the six (6) months following the day that is the first
Business Day after the consummation of the Business Combination (the “Option
Period”), to purchase common equity of the Surviving Entity (the “Optional
Shares”) at a price per Optional Share of $10.00, subject to adjustment in
proportion to any stock dividends, stock splits, reverse stock splits or similar
transactions involving the Class A Shares in connection with the Business
Combination, in an aggregate amount equal to the difference between (A)
$150,000,000.00 and (B) the lesser of (x) the Redemption Obligation or (y)
$100,000,000.00.

 

(ii)               In the event the Purchasers desire to purchase any Optional
Shares from the Surviving Entity, the Purchasers shall deliver to the Surviving
Entity or the Company, as applicable, a notice (the “Option Exercise Notice”) at
least five (5) Business Days (as defined below) prior to the desired date of
purchase (or such lesser number of days as the Surviving Entity or the Company,
as applicable, may consent to in writing) (each such date of purchase, an
“Option Closing Date”), specifying (A) the Option Closing Date, (B) the number
of Optional Shares each Purchaser desires to purchase and (C) the aggregate
purchase price payable by each Purchaser for its Optional Shares (the
“Purchaser’s Purchase Price”). At least two (2) Business Days prior to an Option
Closing Date, the Surviving Entity or the Company, as applicable, shall deliver
wire instructions to the Purchasers named in the Option Exercise Notice. At the
Option Closing (as defined below), subject to the fulfillment or waiver of the
conditions set forth in Section 6, (A) each Purchaser shall deliver to the
Surviving Entity its Purchaser’s Purchase Price (as set forth in the Option
Exercise Notice) by wire transfer of U.S. dollars in immediately available funds
to the account specified by the Surviving Entity or the Company, as applicable
and (B) upon receipt of such funds, the Surviving Entity shall (x) issue the
Optional Shares to each Purchaser, in the amounts set forth in the Option
Exercise Notice, free and clear of any liens or other restrictions whatsoever
(other than those arising under state or federal securities laws), registered in
the name of such Purchaser (or its nominee in accordance with its delivery
instructions), or to a custodian designated by such Purchaser, as applicable,
with such Optional Shares being issued in book-entry form and (y) deliver each
Purchaser a notice in accordance with Section 151(f) of the Delaware General
Corporation Law (the “DGCL”) regarding the issuance of such Optional Shares in
book-entry form to such Purchaser containing the legend set forth below. For
purposes of this Agreement, (A) “Business Day” means any day, other than a
Saturday or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in the City of New York, New York and (B) “Option Closing” means the closing, on
the Option Closing Date set forth in the applicable Option Exercise Notice, of
the purchase and sale of the number of Optional Shares set forth in the
applicable Option Exercise Notice.

 

(b)           Legends. Each book entry for the Optional Shares shall contain a
notation, each certificate (if any) evidencing the Optional Shares shall be
stamped or otherwise imprinted with a legend, in substantially the following
form, and each notice given by the Company to any holder of any such Optional
Shares or securities pursuant to Section 151(f) of the DGCL shall contain a
legend:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN OPTIONAL SHARE PURCHASE
AGREEMENT BY AND AMONG THE HOLDER, THE OTHER PURCHASERS AND THE COMPANY. COPIES
OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY.”

 



2

 

 

(c)           Legend Removal. If the Optional Shares are eligible to be sold
without restriction under, and without the Surviving Entity being in compliance
with the current public information requirements of, Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), or there is an
effective registration statement covering the resale of the Optional Shares (and
the Purchaser wishing to effect a transfer provides the Surviving Entity with a
written undertaking to sell its Optional Shares only in accordance with the plan
of distribution contained in such registration statement and only if such
Purchaser has not been informed that the prospectus in such registration
statement is not current or the registration statement is no longer effective),
then at such Purchaser’s request, the Surviving Entity will cause the Surviving
Entity’s transfer agent to remove the legend set forth in Section 1(b). In
connection therewith, if required by the Surviving Entity’s transfer agent, the
Surviving Entity will promptly deliver or cause to be delivered to its transfer
agent any authorizations, certificates and directions required by the transfer
agent that authorize and direct the transfer agent to issue such Optional Shares
without any such legend; provided that, notwithstanding the foregoing, the
Surviving Entity will not be required to deliver any such authorization,
certificate or direction if it reasonably believes that removal of the legend
could result in or facilitate transfers of Optional Shares in violation of
applicable law.

 

2.             Representations and Warranties of the Purchasers. Each Purchaser
represents and warrants, severally and not jointly, to the Company as follows,
as of the date hereof:

 

(a)           Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
presently conducted and as proposed to be conducted.

 

(b)           Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights (as defined below) may be limited by
applicable federal or state securities laws.

 

(c)           Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d)           Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on the Purchaser or its ability to consummate the transactions
contemplated by this Agreement.

 



3

 

 

(e)           Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Optional Shares to be acquired by the Purchaser will be acquired for
investment for each Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
any state or federal securities laws, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of law. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Optional Shares. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity or any government or any
department or agency thereof.

 

(f)            Disclosure of Information. The Purchaser has had an opportunity
to discuss the Company’s business, management, financial affairs and the terms
and conditions of the Optional Shares with the Company’s management.

 

(g)           Restricted Securities. The Purchaser understands that the offer
and sale of the Optional Shares to the Purchaser has not been, and will not be,
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Optional Shares are “restricted securities” under applicable U.S. federal
and state securities laws and that, pursuant to these laws, the Purchaser must
hold the Optional Shares indefinitely unless they are registered with the SEC
and qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Surviving Entity has no obligation to register or qualify the Optional Shares
for resale, except pursuant to the Registration Rights. The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Optional
Shares, and on requirements relating to the Surviving Entity which are outside
of the Purchaser’s control, and which the Surviving Entity is under no
obligation and may not be able to satisfy.

 

(h)           High Degree of Risk. The Purchaser understands that the purchase
of the Optional Shares involves a high degree of risk which could cause the
Purchaser to lose all or part of its investment.

 

(i)            Non-Public Information. The Purchaser acknowledges its
obligations under applicable securities laws with respect to the treatment of
material non-public information relating to the Company and the Surviving
Entity.

 

(j)            Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k)           No General Solicitation. Neither the Purchaser, nor, to its
knowledge, any of its officers, directors, employees, agents, stockholders or
partners has either directly or indirectly, including, through a broker or
finder (i) engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Optional Shares.

 

(l)            Residence. The Purchaser’s principal place of business is the
office or offices located at the address of the Purchaser set forth on the
signature page hereof.

 



4

 

 

(m)          No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 2 and in
any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any Person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Each Purchaser hereby expressly acknowledges and
agrees (on their own behalf and on behalf of each other Purchaser Party) that,
except for the specific representations and warranties expressly made by the
Company in Section 3 of this Agreement, no Purchaser Party is relying on or has
relied on any representations or warranties that may have been made by the
Company, any Person on behalf of the Company or any of the Company’s affiliates
(collectively, the “Company Parties”) or any other Person in connection with or
regarding the Purchaser Parties’ entry into this Agreement or agreement to
consummate the transactions contemplated hereby, the Company or this offering.

 

3.             Representations and Warranties of the Company. The Company
represents and warrants to the Purchasers as follows:

 

(a)           Incorporation and Corporate Power. The Company is duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

(b)          Capitalization. As of the date of this Agreement, the authorized
share capital of the Company consists of:

 

(i)               200,000,000 Class A Shares, none of which are issued and
outstanding.

 

(ii)              20,000,000 shares of Class B common stock (“Class B Shares”),
par value $0.0001 per share, 10,350,000 of which are issued and outstanding, and
1,350,000 of which are subject to forfeiture depending on the extent to which
the IPO over-allotment option is exercised. All of the outstanding Class B
Shares have been duly authorized, are fully paid and nonassessable and were
issued in compliance with all applicable federal and state securities laws.

 

(iii)             1,000,000 preferred shares, none of which are issued and
outstanding.

 

(c)           Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement has been taken. All action on the part of the
stockholders, directors and officers of the Company necessary for the execution
and delivery of this Agreement has been taken. This Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

 

(d)          Compliance with Other Instruments. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated by this Agreement will not result in any
violation or default (i) of any provisions of the certificate of incorporation
or bylaws of the Company, (ii) of any instrument, judgment, order, writ or
decree to which the Company is a party or by which it is bound, (iii) under any
note, indenture or mortgage to which the Company is a party or by which it is
bound, (iv) under any lease, agreement, contract or purchase order to which the
Company is a party or by which it is bound or (v) of any provision of federal or
state statute, rule or regulation applicable to the Company, in each case (other
than clause (i)) which would have a material adverse effect on the Company or
its ability to consummate the transactions contemplated by this Agreement.

 



5

 

 

(e)           No General Solicitation. Neither the Company, nor any of its
officers, directors, employees, agents or stockholders has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Optional Shares.

 

(f)           No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 3 and in
any certificate or agreement delivered pursuant hereto, none of the Company
Parties has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, the Optional Shares, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Purchasers in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

 

4.             Registration Rights; Indemnification.

 

(a)           Registration. Each of the Company and Surviving Entity agrees that
each Purchaser shall have the registration rights set forth on Exhibit A (the
“Registration Rights”).

 

(b)           Indemnification.

 

(i)                 The Surviving Entity shall, notwithstanding any termination
of this Agreement, indemnify, defend and hold harmless the Purchasers (to the
extent a seller under the Optional Shares Registration Statement (as defined
below)), the officers, directors, agents, partners, members, managers,
stockholders, affiliates, employees and investment advisers of the Purchasers,
each Person who controls any Purchaser (within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), and the officers, directors, partners, members, managers,
stockholders, agents, affiliates, employees and investment advisers of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and investigation and
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in the Optional Shares Registration Statement, any
prospectus included in the Optional Shares Registration Statement or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Surviving
Entity of the Securities Act, the Exchange Act or any state securities law or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Section 4, except to the extent, but only to the extent,
that such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding the Purchasers furnished
in writing to the Surviving Entity by the Purchasers expressly for use therein.
The Surviving Entity shall notify the Purchasers promptly of the institution,
threat or assertion of any proceeding arising from or in connection with the
transactions contemplated by this Section 4 of which the Surviving Entity is
aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the Registrable Securities (as defined below) by the Surviving
Entity.

 

(ii)               Each Purchaser shall, severally and not jointly with any
other selling stockholder named in the Optional Share Registration Statement,
indemnify and hold harmless the Surviving Entity, its directors, officers,
agents and employees, each Person who controls the Surviving Entity (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or that are based upon any untrue or alleged untrue
statement of a material fact contained in the Optional Shares Registration
Statement, any prospectus included in the Optional Shares Registration
Statement, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading to the extent, but only to the extent, that
such untrue statements or omissions are based solely upon information regarding
such Purchaser furnished in writing to the Surviving Entity by such Purchaser
expressly for use therein. In no event shall the liability of any Purchaser be
greater in amount than the dollar amount of the net proceeds received by such
Purchaser upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 



6

 

 

5.             Additional Agreements and Acknowledgements.

 

(a)           Trust Account Waiver.

 

(i)                Each Purchaser hereby acknowledges that it is aware that the
Company will establish the Trust Account for the benefit of its public
stockholders upon the IPO Closing. Each Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, such Purchaser may have in respect of any Public
Shares held by it.

 

(ii)               Each Purchaser hereby agrees that it shall have no right of
set-off or any right, title, interest or claim of any kind (“Claim”) to, or to
any monies in, the Trust Account, and hereby irrevocably waives any Claim to, or
to any monies in, the Trust Account that it may have now or in the future,
except for redemption and liquidation rights, if any, such Purchaser may have in
respect of any Public Shares held by it. In the event any Purchaser has any
Claim against the Company under this Agreement, such Purchaser shall pursue such
Claim solely against the Company and its assets outside the Trust Account and
not against the property or any monies in the Trust Account, except for
redemption and liquidation rights, if any, such Purchaser may have in respect of
any Public Shares held by it.

 

(b)           Stockholder Approval. If, pursuant to the rules of the applicable
stock exchange, stockholder approval is required for the issuance of the
Optional Shares (the “Stockholder Approval”), the Company or Surviving Entity,
as applicable, shall use its reasonable best efforts to obtain the Stockholder
Approval prior to such issuance.

 

6.             Option Closing Conditions.

 

(a)           Closing Conditions of the Purchasers. The obligation of the
Purchasers to purchase the Optional Shares at each Option Closing under this
Agreement shall be subject to the fulfillment, at or prior to such Option
Closing, of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Purchasers:

 

(i)            The Surviving Entity shall deliver to the Purchasers a
certificate signed by a duly authorized officer of the Surviving Entity
certifying that the following representations and warranties of the Surviving
Company are true and correct as of such Option Closing Date:

 

(1)                All action on the part of the stockholders, directors and
officers of the Surviving Entity necessary for the execution and delivery of the
Joinder (as defined below), if applicable, the performance of all obligations of
the Surviving Entity under this Agreement to be performed as of the Option
Closing and the issuance and delivery of the Optional Shares to be taken prior
to any Option Closing have been taken;

 



7

 

 

(2)                The Optional Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
are validly issued, fully paid and nonassessable, and free of all preemptive or
similar rights, taxes, liens, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchasers. Assuming the
accuracy of the representations of each Purchaser in this Agreement and subject
to the filings described in Section 6(a)(i)(3) below, the Optional Shares will
be issued in compliance with all applicable federal and state securities laws;
and

 

(3)                Assuming the accuracy of the representations and warranties
made by each Purchaser in this Agreement, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Surviving Entity in connection with the consummation of the
transactions contemplated by this Agreement, except for filings pursuant to
applicable state securities laws, if any, and pursuant to the Registration
Rights;

 

(ii)            No order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchasers of the Optional Shares; and

 

(iii)           The Surviving Entity shall have delivered to the Purchasers a
certificate evidencing the Surviving Entity’s good standing in its jurisdiction
of organization.

 

(b)           Closing Conditions of the Surviving Entity. The obligation of the
Surviving Entity to sell the Optional Shares at each Option Closing under this
Agreement shall be subject to the fulfillment, at or prior to such Option
Closing, of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Surviving Entity:

 

(i)                 The representations and warranties of each Purchaser set
forth in Section 2 of this Agreement shall have been true and correct as of the
date hereof and shall be true and correct as of the Option Closing Date, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except where the failure to be so true
and correct would not have a material adverse effect on such Purchasers or its
ability to consummate the transactions contemplated by this Agreement;

 



8

 

 

(ii)               Each Purchaser shall have performed, satisfied and complied
in all material respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by such Purchaser
at or prior to the Option Closing;

 

(iii)             No order, writ, judgment, injunction, decree, determination,
or award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchasers of the Optional Shares; and

 

(iv)              Any required Stockholder Approval shall have been obtained.

 

7.            Termination.

 

(a)           This Agreement (i) shall automatically terminate twenty-four (24)
months after the IPO Closing (or such later date as may be approved by the
Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation) if the Company has not consummated an initial
Business Combination by such date and (ii) may be terminated by mutual written
consent of the Company and the Purchasers.

 

(b)            In the event of any termination of this Agreement pursuant to
this Section 7, this Agreement shall forthwith become null and void and have no
effect, without any liability on the part of the Purchasers, the Company or the
Surviving Entity and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve any party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

8.             Joinder. The parties hereto acknowledge and agree that the
Surviving Entity will not execute or be bound by, or be deemed to have made any
representations under, this Agreement, until the consummation of the Business
Combination, and that until such event, this Agreement shall be interpreted
accordingly. If the Company is not the Surviving Entity in the Business
Combination, simultaneously with the consummation of the Business Combination,
the Company shall use its commercially reasonable efforts to cause the Surviving
Entity, by way of a joinder or through other written agreement (the “Joinder”),
to agree to the terms and provisions of this Agreement which are applicable to
the Surviving Entity and to assume the rights and obligations applicable to the
Surviving Entity set forth herein.

 

9.            General Provisions.

 

(a)            Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Starboard Value Acquisition Corp., 777
Third Avenue, 18th Floor, New York, NY 10017. Attention: Martin McNulty, with a
copy to the Company’s counsel at Akin Gump Strauss Hauer & Feld LLP, One Bryant
Park, New York, New York, 10036, Attention: Alice Hsu.

 



9

 

 

 

All communications to the Purchasers shall be sent to the Purchasers’ address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

 

All communications to the Surviving Entity shall be sent to the Surviving
Entity’s address as set forth on the signature page to the Joinder (if the
Company is not the Surviving Entity in the Business Combination).

 

(b)                No Finder’s Fees. Each party represents that it neither is
nor will be obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
and the Surviving Entity from any liability for any commission or compensation
in the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which such Purchaser or any of its officers, employees or
representatives is responsible. Each of the Company and the Surviving Entity
agrees to indemnify and hold harmless the applicable Purchaser from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Company of
the Surviving Entity or any of their officers, employees or representatives is
responsible.

 

(c)                Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive for three (3)
years after the expiration of the Option Period.

 

(d)                Entire Agreement. This Agreement, together with any
documents, instruments and writings that are delivered pursuant hereto or
referenced herein, constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

(e)                Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)                 Assignments. No party hereto may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other parties.

 

(g)                Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(h)                Headings. The section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)                 Governing Law. This Agreement, the entire relationship of
the parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.

 



10

 

 

(j)                 Jurisdiction. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
state courts of New York or the United States District Court for the Southern
District of New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.

 

(k)                Waiver of Jury Trial. The parties hereto hereby waive any
right to a jury trial in connection with any litigation pursuant to this
Agreement and the transactions contemplated hereby.

 

(l)                 Amendments. This Agreement may not be amended, modified or
waived as to any particular provision, except with the prior written consent of
the parties hereto.

 

(m)               Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)                Expenses. Each of the Company, the Surviving Entity and the
Purchasers will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants. The
Surviving Entity shall be responsible for the fees of its transfer agent, stamp
taxes and all The Depository Trust Company fees associated with the issuance of
the Optional Shares.

 

(o)                Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 



11

 

 

(p)                Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)                Specific Performance. Each Purchaser agrees that irreparable
damage may occur in the event any provision of this Agreement was not performed
by such Purchaser in accordance with the terms hereof and that the Company shall
be entitled to seek specific performance of the terms hereof, in addition to any
other remedy at law or equity.

 

(r)                 Confidentiality. Except as may be required by law,
regulation or applicable stock exchange listing requirements, unless and until
the transactions contemplated hereby and the terms hereof are publicly announced
or otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

 

 

[Signature page follows]

 



12

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASERS:           STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD          
By: Starboard Value LP, its investment manager           By: /s/ Kenneth R.
Marlin       Name: Kenneth R. Marlin       Title: Authorized Signatory    





 

 

Address for
Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017  
   
 

 

 

STARBOARD VALUE AND OPPORTUNITY S LLC           By: Starboard Value LP, its
manager           By: /s/ Kenneth R. Marlin       Name: Kenneth R. Marlin      
Title: Authorized Signatory    

 

 

Address for
Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017  
   
 

 

 

STARBOARD VALUE LP, in its capacity as the
investment manager of a certain managed account           By: Starboard Value GP
LLC, its general partner           By: /s/ Kenneth R. Marlin       Name: Kenneth
R. Marlin       Title: Authorized Signatory    

 

 

Address for
Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017  
   
 

 

 

[Signature Page to Optional Share Purchase Agreement]

 



 



 

STARBOARD VALUE AND OPPORTUNITY C LP           By: Starboard Value R LP, its
general partner           By: /s/ Kenneth R. Marlin       Name: Kenneth R.
Marlin       Title: Authorized Signatory    





 

 

Address for
Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017  
   
 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND L LP           By: Starboard Value
LP, its general partner           By: /s/ Kenneth R. Marlin       Name: Kenneth
R. Marlin       Title: Authorized Signatory    

 

Address for
Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017  
   
 

 

 

STARBOARD X MASTER FUND LTD.           By:           By: /s/ Kenneth R. Marlin  
    Name: Kenneth R. Marlin       Title: Authorized Signatory    

 

 

Address for
Notices: 777 Third Avenue, 18th Floor,
New York, New York 10017  
   
 

 

 

COMPANY:           STARBOARD VALUE ACQUISITION CORP.           By: /s/ Martin D.
McNulty, Jr.       Name: Martin D. McNulty, Jr.       Title: Chief Executive
Officer    

 

[Signature Page to Optional Share Purchase Agreement]

 



 

 

 

EXHIBIT A

 

1. Within thirty (30) days after expiration of the Option Period, the Surviving
Entity shall use commercially reasonable efforts (i) to file a registration
statement on Form S-3 for a secondary offering (including any successor
registration statement covering the resale of the Registrable Securities a
“Optional Shares Registration Statement”) of (x) all of the Optional Shares then
issued and outstanding and (y) any other equity security of the Surviving Entity
issued or issuable with respect to the securities referred to in clause (x) by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization (collectively,
the “Registrable Securities”) pursuant to Rule 415 under the Securities Act;
provided that if Form S-3 is unavailable for such a registration, the Surviving
Entity shall register the resale of the Registrable Securities on another
appropriate form and undertake to register the Registrable Securities on Form
S-3 as soon as such form is available, (ii) to cause the Optional Share
Registration Statement to be declared effective under the Securities Act
promptly thereafter, but in no event later than sixty (60) days thereafter, and
(iii) to maintain the effectiveness of such Optional Share Registration
Statement with respect to each Purchaser’s Registrable Securities until the
earlier of (A) the date on which such Purchaser ceases to hold Registrable
Securities covered by such Optional Share Registration Statement and (B) the
date all of such Purchaser’s Registrable Securities covered by the Optional
Share Registration Statement can be sold publicly without restriction or
limitation under Rule 144 under the Securities Act and without the requirement
to be in compliance with Rule 144(c)(1) under the Securities Act.

 

2. In the event the Surviving Entity is prohibited by applicable rule,
regulation or interpretation by the staff (“Staff”) of the SEC from registering
all of the Registrable Securities on an Optional Share Registration Statement or
the Staff requires that any Purchaser be specifically identified as an
“underwriter” in order to permit such registration statement to become
effective, and such Purchaser does not consent in writing to being so named as
an underwriter in such registration statement, the number of Registrable
Securities to be registered on such Optional Share Registration Statement will
be reduced on a pro rata basis among all the holders of Registrable Securities
to be so included, unless otherwise required by the Staff, so that the number of
Registrable Securities to be registered is permitted by the Staff and such
Purchaser is not required to be named as an “underwriter”; provided, that any
Registrable Securities not registered due to this paragraph 2 of this Exhibit A
shall thereafter as soon as allowed by the SEC guidance be registered to the
extent the prohibition no longer is applicable.

 

3. If at any time the Surviving Entity proposes to file a registration statement
(a “Registration Statement”) on its own behalf, or on behalf of any other
Persons who have registration rights (“Other Holders”), relating to an
underwritten offering of shares of common stock, or engage in an Underwritten
Shelf Takedown (as defined below) off an existing registration statement (a
“Company Offering”), then the Surviving Entity will provide each Purchaser
(collectively, the “Piggyback Holders”) with notice in writing (an “Offer
Notice”) at least five (5) Business Days prior to such filing, which Offer
Notice will offer to include in the Registration Statement the Registrable
Securities of each Purchaser (collectively “Piggyback Securities”). Within five
(5) Business Days (or, in the case of an Offer Notice delivered to the Piggyback
Holders in connection with an Underwritten Shelf Takedown, within three (3)
Business Days) after receiving the Offer Notice, the Piggyback Holders may make
a written request (a “Piggyback Request”) to the Surviving Entity to include
some or all of the Piggyback Holders’ Registrable Securities in the Registration
Statement. If the underwriter(s) for any Company Offering advise the Surviving
Entity that marketing factors require a limitation on the number of securities
that may be included in the Company Offering: (A) if the Registration Statement
relating to the Company Offering is to be filed on behalf of the Surviving
Entity then the number of securities to be so included shall be allocated as
follows (i) first, to the Surviving Entity; and (ii) second, to the Piggyback
Holders and holders of Class A Shares or other equity securities of the Company
or Surviving Entity or other Persons that the Company or Surviving Entity is
obligated to register in a Registration pursuant to separate written contractual
arrangements with such Persons (pro rata based on the respective number of
Registrable Securities held by such Person prior to the applicable Company
Offering); and (B) if the Registration Statement relating to the Company
Offering is to be filed on behalf of Other Holders then the number of securities
to be so included shall be allocated as follows: (i) first to such Other
Holders; (ii) second, to the Piggyback Holders and holders of Class A Shares or
other equity securities of the Company or Surviving Entity other Persons or
entities that the Company or Surviving Entity is obligated to register in a
registration effected in compliance with the requirements of the Securities Act,
pursuant to separate written contractual arrangements with such Persons (pro
rata based on the respective number of Registrable Securities held by such
Person prior to the applicable Company Offering); and (iii) third, to the
Surviving Entity. Notwithstanding anything to the contrary in this paragraph 3,
the Surviving Entity hereby agrees that it will not provide an Offer Notice to
any Piggyback Holder unless such Piggyback Holder agrees in writing to treat the
contents of such Offer Notice as material non-public information.

 





 

 

4. At any time during which the Surviving Entity has an effective Optional Share
Registration Statement with respect to any Purchaser’s Registrable Securities,
any such Purchaser may make a written request (which request shall specify the
intended method of disposition thereof) (a “Shelf Takedown Request”) to the
Surviving Entity to effect a sale, of all or a portion of the Purchaser’s
Registrable Securities that are covered by the Optional Share Registration
Statement, and the Surviving Entity shall use commercially reasonable efforts to
file, to the extent required by applicable law or regulation, a prospectus
supplement (a “Shelf Takedown Prospectus Supplement”) for such purpose as soon
as reasonably practicable following receipt of a Shelf Takedown Request. Such
Purchaser may request that any such sale be conducted as an underwritten public
offering (an “Underwritten Shelf Takedown”). The Surviving Entity shall not be
obligated to effect more than four Underwritten Shelf Takedowns.

 

5. The determination of whether any offering of Registrable Securities pursuant
to an Optional Share Registration Statement or a Shelf Takedown Prospectus
Supplement will be an underwritten offering shall be made in the sole discretion
of the Purchasers, after consultation with the Surviving Entity, and the
Purchasers shall have the right, after consultation with the Surviving Entity,
to determine the plan of distribution, including the price at which the
Registrable Securities are to be sold and the underwriting commissions,
discounts and fees (and the Piggyback Holders or Requesting Holders (as
applicable) shall not have the right to make any determinations other than
whether it wishes to include its Requesting Holder Securities in the prospectus
supplement). The Purchasers shall select the investment banker or bankers and
managers to administer the offering, including the lead managing underwriter
(provided that such investment banker or bankers and managers shall be
reasonably satisfactory to the Surviving Entity).

 

6. In connection with any underwritten offering, the Surviving Entity shall
enter into such customary agreements and take all such other actions in
connection therewith (including those requested by the Purchasers) in order to
facilitate the disposition of such Registrable Securities as are reasonably
necessary or required, and in such connection enter into a customary
underwriting agreement that provides for customary opinions, comfort letters and
officer’s certificates and other customary deliverables.

 

7. The Surviving Entity shall pay all fees and expenses incident to the
performance of or compliance with its obligation to prepare, file and maintain
each Optional Share Registration Statement (including the fees of its counsel
and accountants). The Surviving Entity shall also pay all Registration Expenses.
For purposes of this paragraph 7, “Registration Expenses” shall mean the
out-of-pocket expenses of a Company Offering or Underwritten Shelf Takedown,
including, without limitation, the following: (i) all registration and filing
fees (including fees with respect to filings required to be made with FINRA) and
any securities exchange on which the Registrable Securities are then listed;
(ii) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of one counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing, messenger, telephone and delivery expenses; (iv) reasonable fees and
disbursements of counsel for the Surviving Entity; (v) reasonable fees and
disbursements of all independent registered public accountants of the Surviving
Entity incurred specifically in connection with such Underwritten Shelf
Takedown; and (vi) reasonable fees and expenses of one legal counsel selected by
the Purchasers who will represent all the selling shareholders, and who may also
serve as counsel to the Purchasers or the Surviving Entity or both.

 



A-2

 

 

8. The Surviving Entity may suspend the use of a prospectus included in an
Optional Share Registration Statement by furnishing to the Purchasers a written
notice (“Suspension Notice”) stating that in the good faith judgment of the
Surviving Entity, it would be either (i) prohibited by the Surviving Entity’s
insider trading policy (as if the Purchaser were covered by such policy) or (ii)
materially detrimental to the Surviving Entity and its stockholders for such
prospectus to be used at such time. The Surviving Entity’s right to suspend the
use of such prospectus under clause (ii) of the preceding sentence may be
exercised for a period of not more than sixty (60) days after the date of such
notice to the Purchasers; provided such period may be extended for an additional
thirty (30) days with the consent of a majority-in-interest of the holders of
Registrable Securities covered by such Optional Share Registration Statement,
which consent shall not be unreasonably withheld; provided further, that such
right to suspend the use of a prospectus shall be exercised by the Surviving
Entity not more than once in any twelve (12) month period. A holder of
Registrable Securities shall not effect any sales of Registrable Securities
pursuant to an Optional Share Registration Statement at any time after it has
received a Suspension Notice from the Surviving Entity and prior to receipt of
an End of Suspension Notice (as defined below). The holders may recommence
effecting sales of the Registrable Securities pursuant to such Optional Share
Registration Statement following further written notice to such effect (an “End
of Suspension Notice”) from the Surviving Entity to the holders. The Surviving
Entity shall act in good faith to permit any suspension period contemplated by
this paragraph to be concluded as promptly as reasonably practicable.

 

9. The Purchasers agree that, except as required by applicable law, the
Purchasers shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Surviving Entity) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Surviving Entity until such time as the information contained
therein is or becomes public, other than as a result of disclosure by a holder
of Registrable Securities in breach of the terms of this Agreement.

 

10. The Surviving Entity’s obligation under paragraph 1 of this Exhibit A is
subject to the Purchasers furnishing to the Surviving Entity in writing such
information as the Surviving Entity reasonably requests for use in connection
with an Optional Share Registration Statement, the related prospectus, or any
amendment or supplement thereto.

 

12. The Surviving Entity shall cooperate with the Purchasers, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to an Optional
Share Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Purchasers may reasonably
request and registered in such names as the Purchasers may request.

 

13. If requested by any Purchaser, the Surviving Entity shall as soon as
practicable, subject to any Suspension Notice, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Purchaser
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement if reasonably requested by such Purchaser holding any
Registrable Securities.

 



A-3

 

 

14. As long as any Purchaser shall own Registrable Securities, the Surviving
Entity, at all times while it shall be reporting under the Exchange Act,
covenants to file all reports required to be filed by the Surviving Entity after
the date hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act, and to
promptly furnish the Purchasers with true and complete copies of all such
filings, unless filed through the SEC’s EDGAR system. The Surviving Entity
further covenants that it shall take such further action as any Purchaser may
reasonably request, all to the extent required from time to time, to enable such
Purchaser to sell the Optional Shares held by such Purchaser without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions. Upon the request of such Purchaser, the Surviving Entity
shall deliver to such Purchaser a written certification of a duly authorized
officer as to whether it has complied with such requirements.

 

15. The rights, duties and obligations of any Purchaser under this Exhibit A may
be assigned or delegated by such Purchaser in conjunction with and to the extent
of any permitted transfer or assignment of Registrable Securities by such
Purchaser to any permitted transferee or assignee.

 



A-4

